Citation Nr: 0740904	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-34 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension.

2.  Entitlement to a compensable disability rating for 
service-connected migraines.

3.  Entitlement to a compensable disability rating for 
service-connected residuals of a left shoulder/clavicle 
fracture.

4.  Entitlement to service connection for a cardiovascular 
disability as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased rating for 
hypertension and residuals of a left shoulder/clavicle 
fracture and service connection for a cardiovascular 
disability and granted an increased rating for migraines, 
assigning a 10 percent rating.

In July 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In October 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the October 2007 hearing, the veteran stated that he 
would like to apply for service connection for residuals of a 
concussion and to reopen claims for service connection for a 
left ankle sprain and tuberculosis.  Therefore, these claims 
are referred to the RO for appropriate action.  

It is important to note that the veteran's attorney informed 
the undersigned that the veteran would not attend the hearing 
in October 2007.  However, the veteran came to the hearing, 
indicating that he wanted to proceed without his lawyer at 
that time.  The veteran had previously missed a hearing that 
was scheduled for May 2007.

The undersigned informed the veteran of his rights to 
reschedule the hearing when good cause was shown, but the 
veteran decided to proceed.  In this regard, the remand of 
July 2007 cited the "good cause" regulation when it was 
decided to reschedule his hearing for October 2007.  The 
Board finds that the veteran's decision to proceed at hearing 
was a fully informed decision and, therefore, the Board can 
proceed with this case. 
 
The issue of service connection for a cardiovascular 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diastolic pressure is not predominantly 110 
or more, nor is his systolic pressure predominantly 200 or 
more.  

2.  The veteran's migraines are not manifested by 
characteristic prostrating attacks.

3.  The veteran's residuals of a left shoulder/clavicle 
fracture is not manifested by impairment of the clavicle or 
scapula, and his left arm exhibits abduction to 180 degrees 
with no objective evidence of painful motion on repetitive 
use. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7101 (2007).

2.  The criteria for a rating in excess of 10 percent for 
service-connected migraines have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.  3.159, 4.2, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8100 (2007).

3.  The criteria for a compensable rating for service-
connected residuals of a left shoulder/clavicle fracture have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected hypertension, currently evaluated 
as 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for hypertension when the diastolic pressure is predominantly 
100 or more or; systolic pressure is predominantly 160 or 
more or; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  

Private medical records showed that the veteran's blood 
pressure was 140/96 in September 2002.  

The veteran underwent a VA examination in December 2002.  He 
reported using medication to control his hypertension at that 
time.  The veteran's blood pressures were 165/84, 154/96 and 
150/98 while sitting, providing evidence against this claim.  
The veteran stated that there had been no significant changes 
over the last several years.  

The Board finds that the facts and examination above are 
entitled to great probative weight and that they provide very 
negative evidence against the veteran's claim.  The blood 
pressure readings show that the veteran's diastolic pressure 
has never been predominantly 110 or more.  In fact, the 
highest his diastolic pressure has been appears to be 98.  
The readings also show that his systolic pressure has never 
reached 200.  As there is no evidence to show that the 
veteran's diastolic pressure is predominantly 110 or higher 
or that his systolic pressure is predominantly 200 or higher, 
the Board finds that the overall disability picture for the 
veteran's hypertension does not more closely approximate a 20 
percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim.  38 
C.F.R. § 4.3.  

The veteran also asserts that he is entitled to a higher 
rating for his service-connected migraines, currently 
evaluated as 10 percent disabling under Diagnostic Code 8100.  
38 C.F.R. § 4.124a.  

Under the rating criteria for migraines, those with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months warrant the assignment of 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

During VA medical treatment in January 2002, the veteran 
reported having migraines one to two times a week.  

During the October 2007 personal hearing, the veteran stated 
that at times he may have migraines once or twice a week and 
at other times he will have a migraine once every month, 
depending on stress.  When he did have a migraine, he had to 
turn off all the lights, as he would be sensitive to the 
light, and lay down.  Sometimes he would get a debilitating 
migraine that lasted for two or three days.  

Following review of the entire claims folder, the Board finds 
that the requirements for a rating in excess of 10 percent 
are not met.  The veteran described having migraines once or 
twice a week at times and stated that his symptoms included 
sensitivity to light and debilitating at times.  However, a 
review of all the medical records does not show that his 
headaches are productive of prostrating attacks.  There are 
no records showing any treatment for migraines or 
demonstrating that they are of such severity to warrant a 
higher rating.  In fact, in the January 2003 rating decision, 
the RO explained that an increased rating was granted as the 
veteran's headaches appeared to be worse; however, since the 
record did not show prostrating attacks, a 30 percent rating 
was not warranted.  The Board agrees with the RO's decision.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Finally, the veteran asserts that he is entitled to a 
compensable rating for his service-connected residuals of a 
left shoulder/clavicle fracture.  

The RO rated the veteran's left shoulder disability under 
Diagnostic Code 5203 (impairment of the clavicle or scapula).  
38 C.F.R. § 4.71a.  Under that code, a 10 percent rating is 
assigned for malunion of the clavicle or scapula, or where 
there is nonunion without loose movement.  A 20 percent 
rating is assigned where there is nonunion of the joint with 
loose movement, or where there is a current dislocation of 
the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

However, the Board notes that there is simply no medical 
evidence that the veteran's left shoulder is manifested by 
impairment of the clavicle or scapula.  Of particular 
relevance, VA examination report dated December 2002 makes no 
reference to impairment of the clavicle or scapula.  X-rays 
showed an old healed fracture at the juncture of the mid 
distal portion of the clavicle with the acromioclavicular 
ligaments intact.  Therefore, the Board finds that Diagnostic 
Code 5203 does not apply.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of a 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board also assessed the veteran's left shoulder 
disability under Diagnostic Code 5201.  This code provides a 
20 percent rating where motion of either arm is limited to 
the shoulder level.  A 30 percent rating requires that motion 
of the major arm be limited to midway between the side and 
shoulder level, and a 40 percent rating requires limitation 
of motion of the major arm to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.

A 20 percent rating under Diagnostic Code 5201 requires 
limitation of motion of the arm from midway between the side 
and the shoulder, which is essentially 90 degrees of 
abduction.  However, the veteran was able to abduct his left 
arm to 180 degrees during the VA examination, thereby 
providing no basis to grant a 20 percent rating for this 
disability.

The Board also finds that a 20 percent rating is not 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of the left shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The December 2002 VA examination report shows that the 
veteran's left arm had normal abduction with only mild 
localized tenderness and some difficulty in reaching behind 
his back noted.  The veteran complained only of minimal 
functional difficulty and some discomfort on excessive use.  

During the October 2007 hearing, the veteran complained that 
his left shoulder popped on use.  However, he stated that it 
did not pop out and he did not complain of having any 
associated pain with it.  His limitation in lifting any 
weight was related to his back problem and not to his left 
shoulder disability.

It is important for the veteran to understand that without 
taking into consideration all of his current problems, the 
current evaluation could not be justified. 

The Court has decided as a matter of law that 38 C.F.R. §§ 
4.40 and 4.45 are not subsumed in Diagnostic Code 5201, and 
that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the shoulder 
disabilities may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
arms are in fact limited, what rating should be assigned; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his shoulders due specifically to any weakened 
movement, excess fatigability, or incoordination.  However, 
the objective medical record does not support a basis to 
assign a compensable rating based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, the 
preponderance of the evidence is against this claim.  38 
C.F.R. § 4.3.  

The veteran's and others' lay statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a higher rating for 
the veteran's claims.  38 U.S.C.A. § 5107(b).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Board does not find evidence that the veteran's 
hypertension, migraines, and residuals of a left 
shoulder/clavicle fracture should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claims to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

The October 2002 notice letter, however, did not specifically 
state the issues on appeal.  If there was any deficiency in 
the notice to the veteran, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran was not afforded a VA examination 
for his claim for an increased rating for migraines.  
However, VA need not obtain an examination for this claim as 
the evidentiary record does not show that the veteran's 
migraines increased in severity.  See 38 C.F.R. § 
3.159(c)(4)(C) (2007); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  In this case, the treatment record clearly provide a 
basis to fully address this claim at this time.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations on December 2002 for the 
claims an increased rating for hypertension and residuals of 
a left shoulder/clavicle fracture.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension is denied.

Entitlement to a compensable disability rating for service-
connected migraines is denied.

Entitlement to a compensable disability rating for service-
connected residuals of a left shoulder/clavicle fracture is 
denied.


REMAND

The veteran is claiming service connection for a 
cardiovascular disability as secondary to service-connected 
hypertension.  The medical evidence of record is silent for 
any diagnosis of this disability.  However, in October 2007, 
medical bills from Capital Regional Medical Center were 
submitted showing charges for cardiology testing and a 
cardiac catheterization performed in April 2007.  The private 
medical records associated with these charges should be 
obtained on remand.  

In addition, as the evidence now shows that the veteran may 
in fact have a cardiovascular disability, a VA examination is 
necessary in this case in order to determine whether such 
disability is related to his service-connected hypertension.  

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran was sent a VCAA notice letter in October 2002.  
The letter, however, did not inform the veteran of the 
evidence required to establish service connection for a 
cardiovascular disability on a secondary basis.  Such notice 
deficiency should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
informing him about the information and 
evidence not of record that is necessary to 
substantiate his claim for entitlement to 
service connection for a cardiovascular 
disability as secondary to hypertension; 
about the information and evidence that VA 
will seek to provide; about the information 
and evidence he is expected to provide; and 
request that he provide any evidence in his 
possession that pertains to the claims.

2  Make arrangements to obtain and associate 
with the claims file the veteran's treatment 
records from Capital Regional Medical Center 
from April 2007.

3.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
is asked to provide an opinion as to 
whether there is a 50 percent or greater 
probability that any current 
cardiovascular disability was caused or 
aggravated by the veteran's service-
connected hypertension.  The examiner 
should provide a rationale for the 
opinion.

4.  Then, readjudicate the veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


